Citation Nr: 1336540	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  07-31 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of service-connected glaucoma, rated at 20 percent prior to May 25, 2011.

2.  Evaluation of service-connected glaucoma, rated at 30 percent since May 25, 2011.

3.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran had active service from September 1978 to September 1998.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2011, the Board adjudicated claims involving a lumbar spine strain, and remanded the above-captioned matter for additional development.  

In March 2012, the evaluation assigned to the Veteran's glaucoma was increased to 30 percent from May 25, 2011.  As less than the maximum benefit was awarded, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  The claim has been characterized as shown on the title page to depict the staged ratings assigned.

In the course of the appeal, the Veteran contended he is unemployable due to his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.   As such, the Board has characterized the appeal as encompassing a claim for a TDIU.  

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  Aside from a brief from the Veteran's representative, no new records pertinent to this appeal were found therein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

After having carefully considered the case, and for the following reasons, the Board believes that the appeal must be remanded for further development of the record.

In April 2011, the Board remanded the claim in order to afford the Veteran a current VA eye examination.  The Board noted that in November 2010, the Veteran had undergone eye surgery.  In Remand Directive #1, the Board ordered, "it is essential that the examiner interpret all graphical representations of visual field testing, and that the results of such testing be presorted in terms of the applicable rating criteria."

A VA examination was conducted in May 2011.  The May 2011 VA examiner did not interpret the graphical representations of visual field testing as directed.  In an October 2013 Brief, the Veteran's representative requested a new VA examination on this basis.  The Board agrees.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). Once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007)

Additionally, recent letters from the Veteran's private physician state that on November 11, 2011, the Veteran again underwent bilateral eye surgery.  The letters indicate that the Veteran suffers from multiple related eye problems, including glaucoma and strabismus, to specifically include exotropia.  The letters indicate that the surgery was necessary to correct problems caused by repeated surgeries for glaucoma.

As such, the Board finds that a current VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating. See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VA is required to afford the Veteran a contemporaneous examination to assess the current nature, extent, and severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Additionally, the Board finds that updated treatment records should be obtained, to include the November 2011 surgical records, and post-surgical records. 38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  

Finally, the Board finds that any decision with respect to the claim remanded herein may affect the Veteran's claim for a TDIU.  Therefore, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter satisfying the duty to notify provisions with respect to his implied claim of entitlement to TDIU.

2.  Contact the Veteran and request that he provide any authorization forms necessary to allow the RO to obtain surgical and post-surgical treatment records from his November 11, 2011 bilateral eye surgery.

Thereafter, the RO should attempt to obtain those records.  If no records can be obtained, VA's efforts must be documented for the record.

3.  Then, afford the Veteran an examination by a medical professional with appropriate expertise to determine the current degree of severity of his service-connected glaucoma.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner should report all current manifestations of the Veteran's glaucoma. 

It is essential that the examiner interpret all graphical representations of visual field testing, and that the results of such testing be reported in terms of the applicable rating criteria. 

The examiner should render findings as to the extent to which the Veteran experiences impairment of visual acuity or field loss.

4.  Readjudicate the remanded claims. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

5.  The RO/AMC should additionally address the issue of entitlement to a total rating based upon individual unemployability.  All appropriate development should be conducted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


